      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 1 of 9 Page ID #:52



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JEFFREY M. CHEMERINSKY (Cal. Bar No. 270756)
 4   JOSEPH D. AXELRAD (Cal. Bar No. 274580)
     Assistant United States Attorney
 5   Violent & Organized Crime Section
          1300 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-7964
          Facsimile: (213) 894-0141
 8        E-mail:    joseph.axelrad@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,              No. CR 20-293-AB
13
               Plaintiff,                   STIPULATION AND JOINT REQUEST FOR
14                                          A PROTECTIVE ORDER REGARDING
               v.                           DISCOVERY CONTAINING CONFIDENTIAL
15                                          WITNESS INFORMATION
     PAUL GARY WALLACE,
16                                          [PROPOSED ORDER FILED
               Defendants.                  SEPARATELY]
17

18

19
          Plaintiff, United States of America, by and through its counsel
20
     of record, the United States Attorney for the Central District of
21
     California and Assistant United States Attorneys Jeffrey M.
22
     Chemerinsky and Joseph D. Axelrad, and defendant Paul Gary Wallace
23
     (“defendant”), by and through his counsel of record, Shaun Khojayan
24
     (collectively the “parties”), for the reasons set forth below,
25
     request that the Court enter the proposed protective order (the
26
     “Protective Order”) governing the use and dissemination of certain
27
     information.
28
      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 2 of 9 Page ID #:53



 1        Introduction and Grounds for Protective Order

 2        1.   On July 16, 2020, defendant was charged in the Indictment

 3   with violations of 18 U.S.C. § 1962(d): Racketeer Influenced and

 4   Corrupt Organizations Conspiracy; 18 U.S.C. §§ 924(c)(1)(A)(ii),

 5   (iii), (j)(1): Use and Carry a Firearm During and in Relation to,

 6   and Possess a Firearm in Furtherance of, a Crime of Violence,

 7   Resulting in Death

 8        2.   Defendant is detained pending trial.

 9        3.   A protective order is necessary because a significant

10   majority of the discovery in this case relates to two separate

11   murder investigations, the documentation of which is replete with

12   information regarding witnesses, witness statements, Cooperating

13   Witnesses, and various other personal identifying information

14   (hereafter, the “Protective Order Discovery”).

15        4.   Because this Protective Order Discovery could be used to

16   identify witnesses and document their cooperation with law

17   enforcement, the government believes that the unauthorized

18   dissemination or distribution of these materials may expose the

19   various witnesses, cooperating or otherwise, to potential safety

20   risks.

21        5.   The purpose of the Protective Order is to (a) allow the

22   government to comply with its discovery obligations while protecting

23   this sensitive information from unauthorized dissemination, and

24   (b) provide the defense with sufficient information to adequately

25   represent defendant.

26        Definitions

27        6.   The parties agree to the following definitions:

28

                                            2
      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 3 of 9 Page ID #:54



 1             a.     “Protective Order Discovery” includes any information

 2   relating to the 2003 investigation of R.P.’s murder, 2014

 3   investigation of R.B.’s murder, a confidential informant or

 4   witness’s prior criminal history, statements of any witnesses

 5   cooperating or otherwise, or any other information that could be

 6   used to identify a confidential witness or witness, such as a name,

 7   image, address, date of birth, or unique personal identification

 8   number, such as a Social Security number, driver’s license number,

 9   account number, or telephone number.

10             b.      “Defense Team” includes (1) defendant’s counsel of

11   record (“defense counsel”); (2) other attorneys at defense counsel’s

12   law firm who may be consulted regarding case strategy in this case;

13   (3) defense investigators who are assisting defense counsel with

14   this case; (4) retained experts or potential experts, including any

15   capital legal consultants; and (5) paralegals, legal assistants, and

16   other support staff to defense counsel who are providing assistance

17   on this case.    The Defense Team does not include defendant,

18   defendant’s family members, or any other associates of defendant.

19             c.     Cooperating Witnesses are those individuals with whom

20   the government has entered into an agreement for their cooperation.

21        Terms of the Protective Order

22        7.   The parties jointly request the Court enter the Protective

23   Order, which will permit the government to produce Protective Order

24   Discovery in a manner that preserves the privacy and security of

25   third parties.    The parties agree that the following conditions in

26   the Protective Order will serve these interests:

27             a.     The government is authorized to provide defense

28   counsel with Protective Order Discovery marked with the following

                                            3
      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 4 of 9 Page ID #:55



 1   legend: “CONFIDENTIAL INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE

 2   ORDER.”   The government may put that legend on documents or digital

 3   medium (such as DVD or hard drive) or simply label a digital folder

 4   on the digital medium to cover the content of that digital folder.

 5   The government may also redact any personal identifying information

 6   contained in the production of Protective Order Discovery.

 7              b.     If defendant objects to a designation that material

 8   falls within the Protective Order Discovery, the parties shall meet

 9   and confer.     If the parties cannot reach an agreement regarding

10   defendant’s objection, defendant may apply to the Court to have the

11   designation removed.

12              c.     Defendant and the Defense Team agree to use the

13   Protective Order Discovery solely to prepare for any pretrial

14   motions, plea negotiations, trial, and sentencing hearing in this

15   case, as well as any appellate and post-conviction proceedings

16   related to this case.

17              d.     Following the government’s production of protective

18   order discovery, to the extent defendant is not able to conduct a

19   meaningful independent investigation based on the government’s

20   redactions, the parties shall meet and confer regarding specific

21   pages of specific documents and seek to resolve any issues, up to

22   and including the government providing defendant with the name and

23   year of birth of the witness, to the extent the government believes

24   such information can be provided while ensuring witness safety.

25   This provision does not apply to Cooperating Witnesses.

26              e.     The Defense Team shall not permit anyone other than

27   the Defense Team to have possession of Confidential Information,

28   including defendant, while outside the presence of the Defense Team.

                                            4
      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 5 of 9 Page ID #:56



 1   At no time, under no circumstance, will any Protective Order

 2   Discovery be left in the possession, custody, or control of

 3   defendant, regardless of defendant’s custody status.

 4              f.   Defendant may see and review Protective Order

 5   Discovery as permitted by this Protective Order, but defendant may

 6   not copy, keep, maintain, or otherwise possess any Protective Order

 7   Discovery in this case at any time.        Defendant also may not write

 8   down or memorialize any data or information contained in the

 9   Protective Order Discovery.

10              g.   The Defense Team may review Protective Order

11   Discovery with a witness or potential witness in this case,

12   including defendant.     Defense counsel must be present whenever any

13   Protective Order Discovery are being shown to a witness or potential

14   witness.   Before being shown any portion of Protective Order

15   Discovery, however, any witness or potential witness must be

16   informed of, and agree to be bound by, the requirements of the

17   Protective Order.    No member of the Defense Team shall permit a

18   witness or potential witness to retain Protective Order Discovery or

19   any notes generated from Confidential Information.

20              h.   The Defense Team shall maintain Protective Order

21   Discovery safely and securely, and shall exercise reasonable care in

22   ensuring the confidentiality of those materials by (1) not

23   permitting anyone other than members of the Defense Team, defendant,

24   witnesses, and potential witnesses, as restricted above, to see

25   Protective Order Discovery; (2) not divulging to anyone other than

26   members of the Defense Team, defendant, witnesses, and potential

27   witnesses, the contents of Protective Order Discovery; and (3) not

28   permitting Protective Order Discovery to be outside the Defense

                                            5
      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 6 of 9 Page ID #:57



 1   Team’s offices, homes, vehicles, or personal presence.           Protective

 2   Order Discovery shall not be left unattended in any vehicle.

 3             i.      To the extent that defendant, the Defense Team,

 4   witnesses, or potential witnesses create notes that contain, in

 5   whole or in part, Protective Order Discovery, or to the extent that

 6   copies are made for authorized use by members of the Defense Team,

 7   such notes, copies, or reproductions become Protective Order

 8   Discovery subject to the Protective Order and must be handled in

 9   accordance with the terms of the Protective Order.

10             j.      The Defense Team shall use Protective Order Discovery

11   only for the litigation of this matter and for no other purpose.

12   Litigation of this matter includes any appeal filed by defendant and

13   any motion filed by defendant pursuant to 28 U.S.C. § 2255.

14             k.      In the event that a party needs to file Protective

15   Order Discovery with the Court or divulge the contents of Protective

16   Order Discovery in court filings, the party must first meet and

17   confer to determine whether the document or information is

18   appropriately redacted or limited and, if no agreement can be

19   reached on the filing, the filing should be made under seal.

20             l.      If the Court rejects the request to file such

21   information under seal, the party seeking to file such information

22   publicly shall provide advance written notice to the other party to

23   afford such party an opportunity to object or otherwise respond to

24   such intention.    If the other party does not object to the proposed

25   filing, the party seeking to file such information shall redact any

26   Protective Order Discovery and make all reasonable attempts to limit

27   the divulging of CI Materials.

28

                                            6
      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 7 of 9 Page ID #:58



 1              m.   The parties agree that any Protective Order Discovery

 2   inadvertently produced in the course of discovery prior to entry of

 3   the Protective Order shall be subject to the terms of the Protective

 4   Order.   If Protective Order Discovery was inadvertently produced

 5   prior to entry of the Protective Order without being marked

 6   “CONFIDENTIAL INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE ORDER,”

 7   the government shall reproduce the material with the correct

 8   designation and notify defense counsel of the error.          The Defense

 9   Team shall take immediate steps to destroy the unmarked material,

10   including any copies, to the extent such destruction is consistent

11   with the California Business and Professions Code and the Rules of

12   Professional Conduct.

13              n.   Protective Order Discovery shall not be used by the

14   defendant or Defense Team, in any way, in any other matter, absent

15   an order by this Court.     All materials designated subject to the

16   Protective Order maintained in the Defense Team’s files shall remain

17   subject to the Protective Order unless and until such order is

18   modified by this Court.     Within 30 days of the conclusion of

19   appellate and post-conviction proceedings, defense counsel shall

20   return Protective Order Discovery to the government or certify that

21   such materials have been destroyed or, as an alternative, defense

22   counsel can certify that such materials are being kept pursuant to

23   the California Business and Professions Code and the Rules of

24   Professional Conduct.

25              o.   In the event that there is a substitution of counsel

26   prior to when such documents must be returned, new defense counsel

27   must be informed of, and agree in writing to be bound by, the

28   requirements of the Protective Order before the undersigned defense

                                            7
      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 8 of 9 Page ID #:59



 1   counsel transfers any Confidential Information to the new defense

 2   counsel.   New defense counsel’s written agreement to be bound by the

 3   terms of the Protective Order must be returned to the Assistant U.S.

 4   Attorney assigned to the case.      New defense counsel then will become

 5   the Defense Team’s custodian of materials designated subject to the

 6   Protective Order and shall then become responsible, upon the

 7   conclusion of appellate and post-conviction proceedings,

 8   for returning to the government or certifying the destruction of all

 9   Protective Order Discovery.

10              p.   Defense counsel agrees to advise defendant and all

11   members of the Defense Team of their obligations under the

12   Protective Order and ensure their agreement to follow the Protective

13   Order, prior to providing defendant and members of the Defense Team

14   with access to any materials subject to the Protective Order.

15              q.   Defense Counsel has conferred with defendant

16   regarding this stipulation and the proposed order thereon, and

17   defendant agrees to the terms of the proposed order.

18   //

19   //

20

21

22

23

24

25

26

27

28

                                            8
      Case 2:20-cr-00293-AB Document 21 Filed 08/03/20 Page 9 of 9 Page ID #:60



 1             r.    Accordingly, the parties have agreed to request that

 2   the Court enter a protective order in the form submitted herewith.

 3        IT IS SO STIPULATED.

 4        DATED: July __, 2020                  NICOLA T. HANNA
                                                United States Attorney
 5
                                                BRANDON D. FOX
 6
                                                Assistant United States Attorney
 7                                              Chief, Criminal Division

 8
                                                 /s/ Joseph Axelrad on 8/3/2020
                                                _______________________________
 9                                              JOSEPH D. AXELRAD
                                                JEFFREY M. CHEMERINSKY
10                                              Assistant United States Attorney
11
                                                Attorneys for Plaintiff
12                                              UNITED STATES OF AMERICA

13

14

15        DATED: July 30, 2020                  ___________________________
                                                SHAUN KHOJAYAN
16                                              Attorney for Defendant
                                                PAUL GARY WALLACE
17

18

19

20

21

22

23

24

25

26

27

28

                                            9
